Title: From Thomas Jefferson to William Smith, 18 January 1781
From: Jefferson, Thomas
To: Smith, William



Sir
Richmond January 18. 1781

You will be pleased to proceed into the Country and engage eight good Gun-smiths and one good Blacksmith (a white man) to come immediately to work with Mr. Anderson in the repairs of Arms. Should you be able to find any good and faithful hands, who tho’ unwilling to come here would undertake to repair such Arms as should be sent to them, you will be pleased to engage them and to know what number of Arms we may send for the first Month, at the end of which they shall be sent for and others carried. In this case I think it necessary that some good Gentleman in the Neighbourhood be applied to to superintend their proceedings, to keep them to the public Work, and to report to us from time to time what progress they make; whether they do their Work faithfully, and whether they do so much as to render it worth our while to continue to employ them. Those who come here shall receive a liberal hard Money pay by the day. Those who undertake to repair at their own Shops shall be paid by the piece at the old hard Money prices, according to the rate of Exchange. It will be best for you to proceed first to Colo. Wood at the Barracks, and get those he expected to furnish.

T.J.

